J enkins, P. J.,
dissenting. It is only with respect to the rulings made in the divisions 2 and 3 of the opinion that I feel compelled to differ with my colleagues. As I understand the law, while it is well recognized that the notice “is intended only to state such facts as will enable the municipality to promptly investigate for itself the merits of the claim” (City of Atlanta v. Blackmon, supra), the facts to be stated for such purpose are those which are specifically named by the statute; and- one of these is that the “extent of such injury, as near as practicable,” must be set forth. Accordingly, where, as in this case, the notice merely claimed injuries in a named amount, without stating or indicating in any manner whatsoever the nature or extent of the injuries, and, in lieu of doing so, merely referred the city for the facts as to the injury to a named physician, and stated that “further information will be supplied upon request,” the written notice was insufficient to constitute a valid basis of a suit for damages. The statement in the notice as to the manner in which the accident occurred did not in any wise indicate any particular sort of resulting injury, or the extent thereof; and the fact that the petition alleged-by amendment that at the time the notice was given the plaintiff “was unable to minutely describe the injuries” did not excuse her from informing the city of the extent of such injury as nearly as it was practicable for her to do. A plaintiff should not be permitted thus to evade the plain requirements of the statute that the plaintiff or his attorney shall inform the city in writing as to the “extent of such .injury, as near as practicable,” by merely referring the city to a third person, whose oral or written statements could not be subsequently used as an admission against the plaintiff; especially so where, as in this case, there is nothing to indicate that the injury was of such seriousness as would make it incumbent upon the city in the exercise of proper prudence to acquire for itself the information which the law made it incumbent upon the plaintiff herself to furnish authoritatively in writing. If, in lieu of the mandate of the statute, a city could be thus required to seek oral information from third persons as to the nature and extent of the injury, instead of being furnished by the plaintiff with a written statement giving as nearly as practicable the extent of the injury, such a procedure *542would be equally effective as to the required notice relative to the time, place, and the. negligence, and would render needless any written statement other than that the plaintiff was injured, and that the city be directed to ascertain for itself the facts by communicating with the doctor of the plaintiff or any other named witness or person whom the plaintiff might see proper to designate.
It is true, as set forth in the majority opinion, that the petition indicates by amendment that the city’s “claim adjuster” did in point of fact consult the plaintiff’s physician; and it is contended that because the city employee engaged in this conversation with plaintiff’s physician, and the city considered such information, this would amount to a waiver on the part of the city of the statutory requirements relative to a written notice by the plaintiff herself. On this latter question I am not altogether free from doubt. The petition does not set forth any authority on the part of the claim agent to bind the city by a contract of waiver; nor is it shown that he was a public officer as distinguished from an employee. The authorities are in serious conflict as to whether or not a city can even expressly waive the statutory requirements of written notice, and, if such can be done, by what officials, and in what manner. See McQuillin on Municipal Corporations, (3d ed.), 974, § 3889, and cit. But, as I understand it, no question of waiver is involved in the instant case. There is no allegation of waiver. The contention of the plaintiff amounts to nothing more than an effort on her part to set up an estoppel against the city by reason of the conduct of its “claim adjuster.” Under the Code of 1933, § 89-903, “Powers of all public officers are defined by law, and all persons must take notice thereof. The public may not be estopped by the acts of any officer done in the exercise of a power not conferred.” See Town of Wadley v. Lancaster, 124 Ga. 354, 356 (53 S. E. 335). In the absence of any authoritative written statement from the plaintiff herself as to the extent of her injuries as nearly as practicable, the fact that the “claim adjuster” may have undertaken to make an investigation of his own, and that the city in the exercise of due caution, pending an adjudication as to its rights with reference to the required written statement, may have considered such information, should not be taken to excuse the plaintiff from complying with the clear mandate of the statute, however liberally it might be construed.